internal_revenue_service department of ts treasury index number washington dc person to contact telephone number refer reply to cc dom p si 03-plr-1 ate date legend company corporation state a o o l b e s i i o i t t a h t l u u u se plr-107408-99 '199946029 dear this letter responds to a letter dated d5 on behalf of company requesting relief under sec_1362 of the internal_revenue_code facts according to the information submitted company was incorporated under the laws of state on d1 and elected to be treated as an s_corporation as defined in sec_1361 effective on d1 on d2 company converted to a limited_partnership under the laws of state with the shareholders a and b retaining their proportionate interests pursuant to the conversion corporation also contributed cash to company in exchange for an interest for purposes of local taw corporation was considered the sole genera partner while a and b were considered limited partners however all interests provided identical rights to operating and liquidating distributions on or about d3 company filed a form_8832 entity classification election electing to be classified as an association_taxable_as_a_corporation for all federal tax purposes effective for the start of its existence as a state law limited_partnership company represents that the conversion was a reorganization within the meaning of sec_368 in conjunction with the preparation of the form_8832 company became aware that corporation was an ineligible shareholder on d4 a and b acting through their respective disregarded limited_liability companies acquired corporation’s interest in company company did not know that admitting corporation as a general_partner would terminate its s election company's admission of corporation was not motivated by federal_income_tax avoidance or retroactive federal_income_tax planning company and each of its shareholders who were shareholders during the termination period agree to make any adjustments consistent with the treatment of company as an corporation law and analysis company converted from a corporation to a limited_partnership under the laws of state and elected under sec_301_7701-3 to be classified as an association_taxable_as_a_corporation for federal tax purposes company has represented that the conversion qualified as a reorganization under sec_368 if the conversion qualified as a reorganization under sec_368 then the conversion would not have terminated plr-107408-99 company's s_corporation_election provided company still met the requirements of an s_corporation under sec_1361 see revrul_64_250 1964_2_cb_333 sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 specifies that a corporation’s election under sec_1362 will terminate whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shail be treated as an s_corporation during the period specified by the secretary conclusion after applying the relevant law to the facts submitted and the representations made we conclude that company's election to be an s_corporation terminated as of d2 when corporation acquired an interest in company we also hold that the termination was inadvertent within the meaning of sec_1362 we further hold that under the provisions of sec_1362 company will be treated as an s_corporation during the period of d2 through_d4 and thereafter provided company's s_corporation_election does not otherwise terminate under sec_1362 accordingly in determining their federal tax_liability for the period from d2 to d4 the shareholders a and and corporation must include their pro_rata share of the separately and nonseparately computed items of company under sec_1366 make adjustments to stock basis under sec_1367 and take into account any distributions made plr-107408-99 '199946029 by company under sec_1368 if company a b or corporation fail to treat company as described above this ruling shall be null and void except as specifically set forth above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision in the code in particular no opinion is expressed on whether the conversion qualified as a reorganization under sec_368 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours signed wiliam p o'bhsa william p o'shea chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
